Citation Nr: 1526334	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to September 1977 and from September 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  A May 2011 VA examiner referenced reviewing VA treatment records beginning in 2009.  With the exception of a record dated in January 2006, there are no VA records dated prior to 2010.  Therefore, a remand is necessary to obtain the Veteran's complete VA treatment records.  

Also, regarding the issues of service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA examination in May 2011.  Audiometric testing was considered invalid and unreliable.  In his November 2011 notice of disagreement, the Veteran reported that the testing was invalid as he could not hear the examiner.  As a remand is necessary for additional records, the Veteran should be afforded a new examination.  

As for the issues of service connection for cervical and lumbar spine disorders, a February 2012 statement from the Veteran shows that he reported that they were secondary to his knee disorders.  At the time of this statement, service connection had only been granted for a right knee disability.  However, in an August 2013 rating decision, service connection for the left knee as well as the bilateral hips was granted.  On remand, the Veteran should be provided a new VA examination for these issues to address service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for claims of entitlement to cervical and lumbar spine disorders on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the St. Louis VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss, tinnitus, and cervical and lumbar spine disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's bilateral hearing loss and tinnitus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral hearing loss and tinnitus are related to his military service.  The examiner should note that the absence of hearing loss at separation from service is not a bar to service connection.  

B) For the Veteran's cervical and lumbar spines, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed cervical spine and lumbar spine disorders are caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee and bilateral hip disabilities [If any disorder is found to have been aggravated by the service-connected bilateral knee and bilateral hip disabilities, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




